FILED
                             NOT FOR PUBLICATION                              FEB 20 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



GURVIR SINGH,                                     No. 10-70917

               Petitioner,                        Agency No. A097-581-499

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Gurvir Singh, a native and citizen of India, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence factual findings, including the agency’s adverse credibility findings.

Cortez-Pineda v. Holder, 610 F.3d 1118, 1124 (9th Cir. 2010). We deny the

petition for review.

      Singh contends that he was arrested several times in India and that more

recent police interest in him led to his father’s death. The agency previously found

Singh not credible as to the underlying events he alleged in India. On reopening,

the BIA found Singh did not overcome the prior adverse credibility finding and

also found Singh not credible regarding his new evidence.

      Substantial evidence supports the BIA’s determination that Singh failed to

overcome the prior adverse credibility finding. See id. (adverse credibility findings

must be upheld where at least one ground is supported by substantial evidence and

goes to heart of claim). Substantial evidence also supports the agency’s new

adverse credibility finding based on the inconsistency between Singh’s testimony

and his father’s death certificate regarding where his father died. See Pal v. INS,

204 F.3d 935, 939-40 (9th Cir. 2000) (inconsistencies between testimony and

application regarding timing of harm and injuries sustained went to heart of claim).

Further, in light of our conclusions, we reject Singh’s contentions that the agency

failed to properly evaluate his case. Accordingly, in the absence of credible


                                          2                                     10-70917
testimony, Singh’s asylum and withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, Singh’s CAT claim fails because it is based on the same evidence

the agency found not credible, and the record does not otherwise compel the

finding that it is more likely than not he would be tortured by or with the

acquiescence of the government if returned to India. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          3                                   10-70917